UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELIJAH IBM BEY a/k/a ELIJAH PALMGREN, |

Plaintiff,
ORDER

-against-
18 Civ. 7878 (PGG)
P.O. JOHN NUGENT; LT. BRIAN HOLSHER;
DET. JAMES SEPULVEDA,; P.O. ELISA
BENJAMIN; ADA PATRICK NELLIGAN,

Defendants.

 

 

 

PAUL G, GARDEPHE, U.S.D.J.:

In this Section 1983 case, pro se Plaintiff Elijah Ibm Bey alleges that his

 

constitutional rights were violated on July 22, 2017, when officers of the New York City

 

Police Department conducted a traffic stop, searched Plaintiff's vehicle without a
warrant, recovered a firearm, and placed Plaintiff under arrest. (Cmplt. (Dkt. No. 2) at 7-

8) In a November 14, 2018 Order, this Court stayed this matter pending resolution of a

 

related criminal case pending in Supreme Court of the State of New York, New York
County. (Dkt. No. 18) On November 12, 2019, defense counsel informed this Court that
Plaintiff pleaded guilty on October 3, 2019, to Attempted Criminal Possession of a
Weapon in the Second Degree, and was sentenced to one year imprisonment. (Dkt. No.
23) |

Accordingly, the stay of proceedings in this matter is hereby lifted.

Dated: New York, New York
December 23, 2019 SO ORDERED.
Y | A A
ioral? “aang te
Paul G. Gardephe ~
United States District Judge

 
